NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                    is not citable as precedent. It is a public record.

    United States Court of Appeals for the Federal Circuit

                                         05-5170


                                  STANLEY R. SILER,

                                                       Plaintiff-Appellant,


                                            v.


                                   UNITED STATES,

                                                       Defendant-Appellee.


                           ____________________________

                           DECIDED: February 15, 2006
                           ____________________________


Before MAYER, SCHALL, and PROST, Circuit Judges.

PER CURIAM.

                                       DECISION

      Stanley R. Siler appeals from the September 1, 2005 order of the United States

Court of Federal Claims dismissing his complaint for lack of subject matter jurisdiction

and failure to state a claim. Siler v. United States, No. 05-926C, slip op. (Fed. Cl. Sept.

1, 2005). We affirm.
                                       DISCUSSION

       On August 24, 2005, Mr. Siler filed a pro se complaint in the Court of Federal

Claims against the United States, generally alleging copyright infringement and breach

of contract. The jurisdiction of the Court of Federal Claims over copyright infringement

extends only to claims against the United States. See 28 USC § 1498(b) (2000). Mr.

Siler’s complaint alleged:

              The Circuit Court of the State of Oregon for the County of
              Marion allows defendants in the case below to continue to
              infringe copyright property . . . [and] deliberately dismisses
              Copyright Suit . . . STANLEY R. SILVER vs. Dennis
              Vavrosky, et al. The Circuit Court . . . refuses to enforce
              copyright infringement actions . . . . The Circuit Court . . . is
              unjust and unfair.

Because Mr. Siler’s complaint did not allege that the United States infringed a copyright

owned by him, the Court of Federal Claims was required to dismiss the complaint for

lack of subject matter jurisdiction.

       With respect to the contract claim, Mr. Siler’s complaint alleged that he “has a

written agreement with the United States Court of Federal Claim[s].” However, we

understand Mr. Siler to have been claiming that he has a contract with the United

States. In support of his claim, Mr. Siler submitted a notarized document prepared by

him and signed only by him, although it declares that it binds the United States. Based

on a submitted Certificate of Recordation, the document appears to have been

registered in the Copyright Office.       Because the document is not a contract or

agreement at all, given that there is no indication of acceptance, we conclude that the

Court of Federal Claims properly dismissed Mr. Siler’s contract action for failure to state




05-5170                                      2
a claim. Accordingly, the decision by the Court of Federal claims to dismiss Mr. Siler’s

complaint is affirmed.




05-5170                                    3